DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed February 12, 2021.  Applicant’s amendment amended claims 1, 20, 22 and 23 and canceled claims 10 and 19.  Currently Claims 1-9, 11-18 and 20-35 are pending and allowed herein.  Claim 1 is the independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The Objection to claims 19-23 in the previous office action is withdrawn is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 112(a) rejection of Claim 10 in the previous office action is withdrawn in response to Applicant’s cancellation of claim 10.
	The 35 U.S.C. 101 rejection of claims 1-9, 11-18 and 20-35 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejections of 1-9, 11-18 and 24-35 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments, see Pages 12, 13, filed February 12, 2021, with respect to Remaker, Benhard et al., Munir et al. Bird et al. have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections of 1-9, 11-18 and 24-35 has been withdrawn. 


ALLOWANCE
Claims 1-9, 11-18 and 20-35 are pending and allowed herein.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Remaker, Benhard et al., Munir et al. and Bird et al. fail to teach or suggest either singularly or in combination a system to manage a workspace, comprising: a plurality of docking stations located at corresponding workstations, each docking station to provide a network connection and power to a computer device at a corresponding workstation, each docking station of the plurality of docking stations including: a power input; one or more sensors to monitor one or more metrics selected from the group consisting of power consumption, occupancy, alerts, and usage at the corresponding workstation: and a network interface to communicate with a network; and a system computer including a system network interface to communicate with each docking station of the plurality of docking stations via the network, wherein the system computer is configured to: receive, over the network, information regarding monitored metrics from the plurality of docking stations: generate heat-mapping data based on the information regarding the monitored metrics received from each docking station: and generate a graphical user image including heat-mapping representing the monitored metrics at each workstation as recited in independent Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623